Citation Nr: 1447599	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.  He served in the Army National Guard from November 1987 to January 2005.  

This appeal comes before the Board of Veterans' Appeal (Board) from November 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board remanded this issue for additional development in April 2014.  That development has been substantially completed.  The Veteran testified at a Board hearing at the RO in June 2012.  A transcript of that hearing is of record.  


FINDINGS OF FACT

The competent and credible evidence shows that the Veteran's left ear hearing loss was not due to any event, disease, or injury during active service or periods of ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated October 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duties to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA provided the appellant with an adequate examinations concerning the Veteran's claim for service-connection for left ear hearing loss in October 2008, December 2013, and May 2014.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development for bilateral hearing loss.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Hearing Loss

Service connection may be established for disability due to a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2014).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2014).

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).  

However, in this case, medical personnel have not diagnosed the Veteran's left ear with sensorineural hearing loss, but conductive hearing loss.  Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an organic disease of the nervous system under 38 C.F.R. § 3.309(a) (2014).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  The Veteran has been diagnosed with conductive, not sensorineural, hearing loss.  Conductive hearing loss is not a disease of the nervous system.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2014).

The Veteran asserts that he developed left ear hearing loss due to noise exposure he experienced during active service as an engineer where he drove tractors and heavy machinery.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  To facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On the Veteran's April 1965 entrance examination, audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20(35)
0(10)
0(10)
0(10)
0(5)

His ears were clinically evaluated as normal.  On the Veteran's report of medical history, he noted that he did currently have and had never had ear, nose, and throat troubles.  The examining physician noted that the Veteran had reported having an ear infection and mastoid surgery regarding the left ear prior to service.  The physician noted that condition had cleared with no signs of sequla.  

An April 1968 separation examination showed that the Veteran was clinically evaluated with normal ears.  No audiological testing was conducted.  The Veteran reported that he had ear, nose, or throat problems on his report of medical history.  The Veteran reported that he had an operation for loss of hearing when he was 11.  

A November 1987 National Guard enlistment examination reports showed audiometric testing pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
LEFT
15
10
10
15
0

A November 1988 National Guard periodic physical examination report shows that the Veteran was clinically evaluated with normal ears.  Audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
40
40
45
35
25

An August 1993 National Guard service medical record shows that the Veteran reported that he had ear surgery in grade school due to wax build up.  Audiometric testing pure tone thresholds, in decibels were reported as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
25
25
15
20
35

A January 1999 National Guard service medical records shows audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
30
35
10
15
20

A March 2004 National Guard service medical records shows audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
35
50
30
35
55

A November 2004 National Guard service medical record shows that the Veteran reported undergoing a left ear eustachian tube surgery in 1954 with no current complaints and a notation that the condition was fully resolved.  

An October 2008 VA examination report shows that the audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
50
65
45
70
90

Speech discrimination scores on the Maryland CNC word list were 92 percent in the in the left ear.  After a physical examination and a review of the claims filed the VA examiner noted that the Veteran reported gradual onset hearing loss for the left ear.  The Veteran reported noise exposure to bulldozers and tractors without the use of hearing protection.  He also reported exposure to gunfire, artillery, and tanks with no use of hearing protection.  The VA examiner noted that the Veteran had a Type B tympanogram for the left ear with absent acoustic reflexes at all frequencies tested.  The Veteran was found to require follow up testing due to profound conductive hearing loss of the left ear.  The Veteran reported that the hearing loss in his left ear had occurred gradually over the last 10 years and also reported a history of surgical intervention to that ear.  The VA examiner then opined that the Veteran's current hearing loss was not a result of this active duty noise exposure.  

A December 2010 VA ear, nose, and throat consultation report shows that the Veteran had a history of conductive hearing loss of the left ear.  The Veteran reported that his hearing loss had gradually worsened.  He reported that as a child he had a procedure on his left ear.  He reported not remembering the procedure being major and he denied ear infections.  The VA examiner noted that the Veteran showed abnormal hearing results during National Guard service in 2004.  The Veteran reported he did not experience drainage or pain regarding his left ear but did note occasional fullness and difficulty clearing his ears.  Physical examination revealed a moist oropharynx and clear canals.  The Veteran's left tympanic membrane appeared retracted.  No fluid was present but an old scar was noted.  No perforation was noted.  The VA examiner assessed the Veteran with conductive hearing loss and that he may have chronic serous otitis with negative ear pressures and possible tympanosclerosis.  

A December 2013 VA examination report shows that the Veteran was diagnosed with mixed hearing loss.  The VA examiner reported that the Veteran's left ear exhibited a permanent positive threshold shift that was greater than normal measured variability at any frequency between 500 and 6000 Hertz.  However, the VA examiner reported that it was less likely than not that the Veteran's conductive hearing loss was due to or related to active service.  The VA examiner noted that based on the test results and the type of noise exposure reported by the Veteran during service, that is was less likely than not that his current left ear hearing loss was caused by or a result from events in military service.  The VA examiner further noted that the hearing loss of the Veteran's left ear was mixed in nature and that type of hearing loss was generally related to a history of middle ear issues, such as middle ear surgery and/or otitis media.  Loud noise exposure could cause sensorineural hearing loss, but generally not the long standing mixed hearing loss that the Veteran has been diagnosed with.  Additionally, the VA examiner referenced the October 2008 VA examination report that noted the Veteran had undergone a surgery to his ear as a child.  Finally, the VA examiner reported that the Veteran's hearing loss did not exist prior to service.

The VA examiner also noted that otoscopy revealed minimal cerumen and normal appearing tympanic membrane, bilaterally.  Tympanometry revealed a Type A typanogram in the left ear.  Left ipsilateral and left contralateral acoustic reflexes were deemed abnormal as reflex responses could not be obtained at any of the test frequencies in those test conditions.  Pure tone audiometry showed mild to severe mixed hearing loss from 250 to 8000 Hertz in the left ear with a 96 percent word discrimination scores for the left ear.  The VA examiner considered the Veteran's statements concerning in-service and post-service noise exposure.   

A May 2014 VA examination addendum report from the same examiner that conducted the December 2013 VA examination, reported that the Veteran's hearing loss was less likely than not incurred in our caused by active service.  The VA examiner noted that the Veteran had served in the National Guard from 1988 to 2005 and that a January 1999 audiological examination showed mild hearing loss at 500 Hertz and 1000 Hertz, normal hearing at 2000 Hertz and 3000 Hertz, and moderate hearing loss at 6000 Hertz in the left ear.  The threshold obtained at 4000 Hertz could not be clearly seen on the service medical records.  A National Guard exam completed on March 2004 revealed mild to moderate hearing loss from 500 to 6000 Hertz in the left ear.  The VA examiner reported that unfortunately, bone conduction testing was not routinely completed during military hearing examination and that measurement was particularly important in this case because the Veteran's records indicated that he had a history of left ear middle components hearing loss as shown in the October 2008 and December 2013 audiological examinations.  Middle ear problems and pathologies often caused a conductive component to hearing loss which could only be measured by comparing air and bone conduction audiometry.  The VA examiner then noted that at the October 2008 VA examination, three years after National Guard duty, moderate to profound conductive hearing loss was identified in the left ear with bone conduction test results showing normal or near-normal cochlear hearing sensitivity.  Therefore, three years after the Veteran's time in the National Guard ended, his hearing loss was shown to be conductive, not sensorineural, in nature and his cochlear hearing sensitivity was shown to be normal to near normal.  The VA examiner then noted that noise exposure does not cause conductive hearing loss.  Excessive noise exposure causes damages to the cochlea (inner ear), resulting in sensorineural hearing loss.  Problems with the middle ear space (tympanic membrane, ossicles) result in conductive hearing loss.  Because the Veteran was shown to have conductive hearing loss at the 2008 VA examination report, it was less likely than not that the Veteran's current left ear mixed hearing loss was caused by or resulted from events in service as conductive hearing loss is not caused by excessive noise exposure during active service or during National Guard service when he served as a motor transport operator, petroleum supply specialist, and construction equipment supervisor.  

The VA examiner further reported that conductive hearing loss can often fluctuate in severity depending on the level of middle ear pathology occurring at any given time.  The audiological examination results obtained during the Veteran's National Guard service showed changes in hearing thresholds for the left ear but that would not be unusual when a person had conductive hearing loss, the type of hearing loss with which the Veteran consistently presented with since he separated from National Guard service.  Therefore, it was more likely that the fluctuations in ear issues were not due to acoustic trauma, which would cause sensorineural hearing loss or changes in cochlear hearing sensitivity.  The VA examiner, based upon the finding that the Veteran showed fluctuations of pure tone thresholds due to conductive hearing condition, then opined that it was also less likely than not that any current hearing loss in the left ear was aggravated by any verified period of ACDUTRA related to the Veteran's National Guard service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left hearing loss as the Veteran has not met his burden to show that it is at least as likely as not that any current left ear hearing loss was incurred in or due to or aggravated by service. 

The Board acknowledges that the Veteran had a pre-serve medical procedure concerning this left ear as a child.  The Veteran on numerous occasions has reported that procedure, but he has also reported that condition cleared up prior to service.  Moreover, various medical personnel have also indicated that condition was alleviated prior to service, most notably, the April 1965 examination physician that clinically evaluated the Veteran with normal ears with no residuals of a left ear procedure.  Audiological testing also showed normal hearing levels.  Therefore, the Board finds that the Veteran had not disability entering service.  Even if the Veteran's left ear hearing loss could be considered a preexisting condition, there is clear and unmistakable evidence that condition preexisted service, as the Veteran has always asserted that he had a left ear surgical procedure was a child.  There is also undebatable evidence that the Veteran's left ear hearing loss was not aggravated beyond its nature progression during service as the fluctuations in pure tone thresholds were found by the December 2013 and May 2014 VA examiner to be indicative of conductive hearing loss, not any event or activity in service.  

Based on the evidence of record, the Board finds that a left ear disability was not manifested during active serve, that an organic disease of the nervous system resulting in left ear hearing loss is not present, and that his left ear condition was not shown to have developed as a result of an event injury, or disease during active service, and that a left ear condition was not aggravated by active, ACDUTRA, or INACDUTRA service.  The December 2013 and May 2014 VA medical opinions  are persuasive and based upon adequate rationales.  They are shown to have been based upon a thorough examination, a thorough review of the evidence of record, and adequate consideration of the credible evidence or record, and adequate consideration of the credible evidence of record, to include diagnostic testing and interpretation of those results.  The examiner found that the Veteran's left ear hearing disability was not due to or aggravated by any noise exposure incurred during the Veteran's active service or National Guard ACDUTRA or INACDUTRA service.  Specifically, the VA examiner found that while the Veteran showed pure tone threshold shifts during service, those shifts were indicative of mixed hearing loss that was related to middle ear issues such as middle ear surgery or otitis media and that loud noise exposure did not cause longstanding mixed hearing loss that the Veteran displayed during active service.  

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence. Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2014).

On the question of a medical nexus or causation, the VA examiner in the December 2013 and May 2014 VA examination reports determined, essentially, that the Veteran's left ear hearing loss was less likely than not related to in-service noise exposure.  The VA opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record.  The Board notes that the VA examiner noted the Veteran's medical history which was positive for a pre-service ear surgery, and discussed the Veteran's report of onset of symptoms of hearing problems, as reported by the Veteran.  The examiner explained that this hearing loss was not due to any noise exposure incurred in service.  A rationale was provided for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

The Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's left ear hearing loss and service weighs against the claim.  The Board finds that the December 2013 and May 2014 VA examiner's opinion is the most probative evidence, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and is supported by a sufficient rationale.  The examiner also discussed that the Veteran's left ear condition is indicative of conductive hear loss which is not caused by noise exposure.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion).  Moreover, the Veteran has not submitted any contrary competent evidence linking any left ear hearing loss to service.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board finds that the Veteran's statements concerning symptoms of hearing loss are competent evidence as to experiencing hearing difficulties.  The Board finds that his statements are not competent evidence to provide a nexus opinion regarding the cause of his left ear hearing loss.  The question of what causes hearing is complex and is not within the realm of a lay person's knowledge.  To provide such an opinion also requires diagnostic testing.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis of hearing loss for VA purposes requires medical training and experience that the Veteran has not shown he possesses.  The Veteran can report diminished hearing.  However, the Veteran is not competent to provide a nexus opinion as to the cause of any hearing loss.  

The Board finds that the evidence is against a finding that any sensorineural hearing loss manifested within one year of separation from active service, or that any left ear hearing loss onset during service, or was aggravated by active service.  Although the Veteran contends that his hearing loss had onset during service and that he has had continuous symptoms since service, the Board finds that as a lay person, he is not competent to report the causes of this hearing loss.  Furthermore, the Board finds that the December 2013 and May 2014 VA examiner's opinion outweighs the Veteran's statements concerning the etiology of his left ear hearing loss. 

The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


